                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      REENA SAINT JERMAIN,
                                                                                         Case No. 20-cv-06617-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER APPOINTING LEAD
                                                                                         PLAINTIFF AND LEAD PLAINTIFF’S
                                  10     FLUIDIGM CORPORATION, et al.,                   COUNSEL
                                  11                   Defendants.                       Re: Dkt. Nos. 14, 18, 19

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This is a securities fraud putative class action. Named plaintiff Reena Saint

                                  15   Jermain alleges that she bought shares of stock in Fluidigm Corporation (“Fluidigm”), in

                                  16   reliance on false or misleading statements made by defendant, and that she suffered

                                  17   damages when the price of the stock fell after Fluidigm’s true financial condition became

                                  18   apparent.

                                  19          The Private Securities Litigation Reform Act (“PSLRA”) provides that the district

                                  20   court shall select one or more lead plaintiffs to prosecute the action on behalf of the

                                  21   class. 15 U.S.C. § 78u-4(a)(3)(B)(i). The lead plaintiff or plaintiffs, in turn, select lead

                                  22   counsel. 15 U.S.C. § 78u-4(a)(3)(B)(v). This matter is fully briefed and suitable for

                                  23   decision without oral argument. Having read the parties’ papers and carefully considered

                                  24   their arguments and the relevant legal authority, and good cause appearing, the court

                                  25   hereby rules as follows.

                                  26                                          BACKGROUND

                                  27          On September 21, 2020, named plaintiff filed a class action complaint (“Compl.”)

                                  28   on behalf of persons and entities that purchased or otherwise acquired Fluidigm
                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 2 of 8




                                  1    securities between February 7, 2019 and November 5, 2019, the class period. Dkt. 1,

                                  2    ¶ 1. Fluidigm manufactures and markets products and services that are used by

                                  3    researchers to study health and disease, identify biomarkers, and accelerate the

                                  4    development of therapies. Id. ¶ 2.

                                  5           On August 1, 2019, Fluidigm reported second quarter 2019 revenue of $28.2

                                  6    million, below analysts’ expected revenue of $32 million. Id. ¶ 3. The following day, the

                                  7    company’s share price fell $4.10 or 34% in trading and closed at $8.05 per share. Id. ¶ 4.

                                  8    On November 5, 2019, the company reported third quarter 2019 revenue declined 8.5%

                                  9    year-over-year. Id. ¶ 5. The next day, the company’s share price fell $2.60 or 51% in

                                  10   trading and closed at $2.51 per share. Id. ¶ 6.

                                  11          Plaintiff alleges that defendants Fluidigm, Stephen Linthwaite (the company’s

                                  12   CEO), and Vikram Jog (the company’s CFO) (collectively, “defendants”) made materially
Northern District of California
 United States District Court




                                  13   false or misleading statements and failed to disclose material adverse facts about the

                                  14   company’s business, operations, and prospects. Id. ¶ 7.

                                  15          The same day she filed the complaint, plaintiff published a notice via Business

                                  16   Wire advising class members of the putative class action. Dkt. 9. On November 20,

                                  17   2020, three different movants filed the present motions to appoint lead plaintiff and lead

                                  18   counsel. First, movant Prakash Patel (“Patel”) filed a motion stating that he lost

                                  19   approximately $397.29 in connection with purchases of Fluidigm securities during the

                                  20   class period. Dkt. 14 at 5. Second, named plaintiff Reena Saint Jermain, along with

                                  21   Patrice Saint Jermain, (“Saint Jermain”) filed a motion stating that they lost approximately

                                  22   $696.10 in Fluidigm securities during the class period. Dkt. 18 at 5; Dkt. 20-3 at 2.

                                  23   Finally, movant Kwok Kong (“Kong”) filed a motion asserting that he lost approximately

                                  24   $87,302.88 in Fluidigm securities during the class period. Dkt. 19 at 6.

                                  25          Subsequent to these three motions, the Saint Jermain movants filed a statement

                                  26   of non-opposition, acknowledging Kong’s apparent larger financial interest. Dkt. 27.

                                  27   Kong filed an opposition to the other two movants based on his larger financial interest,

                                  28   Dkt. 26, and Patel has filed no opposition. Finally, defendants have filed a statement that
                                                                                    2
                                            Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 3 of 8




                                  1    they take no position as to whom the court should appoint as lead plaintiff or lead counsel

                                  2    but oppose the legal and factual contentions set forth in the movants’ briefs. Dkt. 28 at 2.

                                  3                                            DISCUSSION

                                  4    A.     Legal Standard

                                  5           The PSLRA provides that within 20 days after the date on which a securities class

                                  6    action complaint is filed,

                                  7                  the plaintiff or plaintiffs shall cause to be published, in a widely
                                                     circulated national business-oriented publication or wire
                                  8                  service, a notice advising members of the purported plaintiff
                                                     class—
                                  9
                                                     (I) of the pendency of the action, the claims asserted therein,
                                  10                 and the purported class period; and
                                  11                 (II) that, not later than 60 days after the date on which the notice
                                                     is published, any member of the purported class may move the
                                  12
Northern District of California




                                                     court to serve as lead plaintiff of the purported class.
 United States District Court




                                  13   15 U.S.C. § 78u-4(a)(3)(A)(i).

                                  14          Any class member, regardless of whether he or she has filed a complaint, may

                                  15   move for appointment as lead plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i). Within 90 days of

                                  16   the published notice, “the court . . . shall appoint as lead plaintiff the member or members

                                  17   of the purported plaintiff class that the court determines to be most capable of adequately

                                  18   representing the interests of class members.” Id.

                                  19          In selecting a lead plaintiff, the court must adopt a presumption that the most

                                  20   adequate plaintiff in any private action is the person or group of persons that—

                                  21                 (aa) has either filed the complaint or made a motion [for
                                                     designation as lead plaintiff];
                                  22
                                                     (bb) in the determination of the court, has the largest financial
                                  23                 interest in the relief sought by the class; and
                                  24                 (cc) otherwise satisfies the requirements of Rule 23 of the
                                                     Federal Rules of Civil Procedure.
                                  25

                                  26   15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). This presumption may be rebutted “only upon proof by

                                  27   a member of the purported plaintiff class that the presumptively most adequate plaintiff—

                                  28   (aa) will not fairly and adequately protect the interests of the class; or (bb) is subject to
                                                                                      3
                                             Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 4 of 8




                                  1    unique defenses that render such plaintiff incapable of adequately representing the

                                  2    class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

                                  3            The Ninth Circuit has characterized the PSLRA as “provid[ing] a simple three-step

                                  4    process for identifying the lead plaintiff” in a securities fraud case. In re Cavanaugh, 306

                                  5    F.3d 726, 729 (9th Cir. 2002). The first step consists of publicizing the pendency of the

                                  6    action, the claims made, and the purported class period. Id. In the second step, the

                                  7    district court considers “the losses allegedly suffered by the various plaintiffs” before

                                  8    selecting a “presumptively most adequate plaintiff.” Id. at 729–30. The court must view

                                  9    “the one who ‘has the largest financial interest in the relief sought by the class’ and [who]

                                  10   ‘otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure’”

                                  11   as the “presumptive lead plaintiff.” Id. at 730 (citation omitted). At the third step, the

                                  12   court must “give other plaintiffs an opportunity to rebut the presumptive lead plaintiff’s
Northern District of California
 United States District Court




                                  13   showing that it satisfies Rule 23’s typicality and adequacy requirements.” Id.

                                  14           The Cavanaugh court cautioned that applying the statutory scheme

                                  15                  provides no occasion for comparing plaintiffs with each other
                                                      on any basis other than their financial stake in the case . . . . So
                                  16                  long as the plaintiff with the largest losses satisfies the typicality
                                                      and adequacy requirements, he is entitled to lead plaintiff
                                  17                  status, even if the district court is convinced that some other
                                                      plaintiff would do a better job.
                                  18

                                  19   Id. at 732 (footnote omitted).

                                  20   B.      Analysis

                                  21           1.     Appointment of Lead Plaintiff

                                  22           In the present case, there is no dispute that plaintiff Saint Jermain complied with

                                  23   the publication requirement and the lead plaintiff motions were all filed no later than 60

                                  24   days following the published notice in this action. There is also no dispute that one

                                  25   plaintiff, Kong, claims a substantially greater total loss than do the other two plaintiffs.

                                  26   See Dkt. 26 at 2. Thus, the first question is whether Kong has demonstrated the “largest

                                  27   financial interest in the relief sought by the class.”

                                  28   ///
                                                                                        4
                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 5 of 8




                                  1                  a.     Largest Financial Interest

                                  2           The PSLRA provides no guidance concerning the method of ascertaining which

                                  3    plaintiff has the “largest financial interest.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb). Nor has

                                  4    the Ninth Circuit set forth any mandatory formula to be used when calculating financial

                                  5    interest; the only criteria is that the method be rational and consistently applied. See

                                  6    Cavanaugh, 306 F.3d at 730 n.4 (“[T]he court may select accounting methods that are

                                  7    both rational and consistently applied.”).

                                  8           There are several methods used by courts in this district. See Mulligan v. Impax

                                  9    Labs., Inc., 2013 WL 3354420, at *4–6 (N.D. Cal. July 2, 2013) (summarizing methods).

                                  10   For example, one category measures financial interest by the actual economic losses

                                  11   suffered. In re Lyft Sec. Litig., 2020 WL 1043628, at *3 (N.D. Cal. Mar. 4, 2020) (citing

                                  12   Perlmutter v. Intuitive Surgical, Inc., 2011 WL 566814, at *3 (N.D. Cal. Feb. 15, 2011)).
Northern District of California
 United States District Court




                                  13   Other courts have equated largest financial interest with the amount of potential recovery.

                                  14   See In re Critical Path, Inc. Sec. Litig., 156 F. Supp. 2d 1102, 1107–08 (N.D. Cal. 2001);

                                  15   In re Network Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1030 (N.D. Cal. 1999). As

                                  16   noted by the district court in Hurst v. Enphase Energy, Inc., 2020 WL 7025085, at *4

                                  17   (N.D. Cal. Nov. 30, 2020), the Supreme Court’s decision in Dura Pharmaceuticals, Inc. v.

                                  18   Broudo, 544 U.S. 336, 346 (2005), and the Ninth Circuit’s opinion applying Dura in

                                  19   Metzler Investment GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1063 (9th Cir.

                                  20   2008), indicate that not all losses incurred during a class period will be compensable.

                                  21   Dura, 544 U.S. at 346, requires plaintiffs to prove the traditional elements of causation

                                  22   and loss; district courts have interpreted this holding as favoring the recoverable loss

                                  23   method, which requires recoverable losses to be traceable to the alleged fraud instead of

                                  24   ordinary market forces, see Hurst, 2020 WL 7025085, at *4; Perlmutter, 2011 WL

                                  25   566814, at *6.

                                  26          Under the recoverable damages method, there are further divisions in how to

                                  27   calculate the recoverable loss. Some courts “determine the number of net shares

                                  28   purchased during the class period and then supplement this calculation with losses
                                                                                      5
                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 6 of 8




                                  1    suffered as a result of selling shared during the class period.” Perlmutter, 2011 WL

                                  2    566814, at *6 (citing In re Silicon Storage Tech., Inc., 2005 U.S. Dist. LEXIS 45246, at

                                  3    *21–22 (N.D. Cal. May 3, 2005); In re Critical Path, 156 F. Supp. 2d at 1107–08).

                                  4    Because no shares were sold by any of the movants in this case, the second “retained

                                  5    shared method” is more appropriate. This method evaluates “financial interest based on

                                  6    shares purchased during the class period that were retained as of the last day of the

                                  7    class period.” Mulligan, 2013 WL 3354420, at *5 (citing Eichenholtz v. Verifone Holdings,

                                  8    Inc., 2008 WL 3925289, at *3–4 (N.D. Cal. Aug. 22, 2008)). In this method, if a share is

                                  9    not sold within the class period, “the loss is to be measured using an average of the daily

                                  10   closing price of [Fluidigm] stock during the 90-day period beginning [November 6, 2019].”

                                  11   Eichenholtz, 2008 WL 3925289, at *4.

                                  12            Here, it is evident that no matter which method is used, Kong’s loss far exceeds
Northern District of California
 United States District Court




                                  13   that of the other movants and no other movant challenges his method or his loss. Since

                                  14   each movant uses the retained shares method and no movant sold his or her shares

                                  15   during the relevant 90-day period, it is appropriate in this case. The movants calculate

                                  16   the 90-day average closing price between November 6, 2019 and February 3, 2020 as

                                  17   $3.1608. E.g., Dkt. 20-3. Based on this price, the movants calculate their losses as

                                  18   follows:

                                  19                     Shares    Price Per Share       Total Bought   Retained     Balance
                                  20                               at Purchase                          Value
                                  21    Saint            65        $13.87                $901.50        $205.45      ($696.05)
                                  22    Jermain
                                  23    Kong             9,750     $11.89                $115,927.50    $30,817.80   ($87,302.88)
                                  24                     60        $11.74                $704.40        $189.65
                                  25                     1,500     $4.28                 $6,420.00      $4,741.2
                                  26    Patel            250       $4.75                 $1,187.50      $790.21      ($397.29)
                                  27

                                  28   See Dkts. 15-3; 20-3; 25-2. Clearly, movant Kong has the largest financial interest.
                                                                                     6
                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 7 of 8




                                  1                  b.     Typicality and Adequacy

                                  2           Once the court has determined the plaintiff with the greatest financial stake in the

                                  3    lawsuit, it “must then focus its attention on that plaintiff and determine, based on the

                                  4    information he has provided in his pleadings and declarations, whether he satisfies the

                                  5    requirements of Rule 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Cavanaugh,

                                  6    306 F.3d at 730. The presumption that a plaintiff is the most adequate plaintiff can be

                                  7    rebutted only by a showing either that the plaintiff will not adequately and fairly protect the

                                  8    class, or by a showing that the plaintiff is subject to unique defenses and is therefore

                                  9    incapable of adequately representing the class. See id. at 729–30.

                                  10          The test of typicality “is whether other members have the same or similar injury,

                                  11   whether the action is based on conduct which is not unique to the named plaintiffs, and

                                  12   whether other class members have been injured by the same course of conduct.” Hanon
Northern District of California
 United States District Court




                                  13   v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992) (citing Schwartz v. Harp, 108

                                  14   F.R.D. 279, 282 (C.D. Cal. 1985)). “The adequacy requirement is met if there are no

                                  15   conflicts between the representative and class interests and the representative’s

                                  16   attorneys are qualified, experienced, and generally able to conduct the litigation.” Hurst,

                                  17   2020 WL 7025085, at *5 (citing Fed. R. Civ. P. 23(a)(4); Staton v. Boeing Co., 327 F.3d

                                  18   938, 957 (9th Cir. 2003)).

                                  19          Kong argues that he satisfies Rule 23’s typicality and adequacy requirements.

                                  20   With respect to typicality, he contends that he acquired Fluidigm securities during the

                                  21   class period at prices artificially inflated by defendants’ materially false and misleading

                                  22   statements and was therefore damaged. Dkt. 19 at 7. Kong avers that his claims are

                                  23   typical, if not identical to, those of other class members because he suffered similar

                                  24   losses, which resulted from defendants’ course of conduct. Id. As to adequacy, Kong

                                  25   contends that there is no evidence of antagonism between his interests and those of the

                                  26   class and he has a significant interest in prosecuting the action based on his large

                                  27   financial losses. Id. at 8. Further, Kong has retained counsel experienced in prosecuting

                                  28   securities class actions. Id.
                                                                                     7
                                          Case 4:20-cv-06617-PJH Document 31 Filed 12/14/20 Page 8 of 8




                                  1           The court finds that Kong meets the typicality and adequacy requirements. There

                                  2    is no evidence that he is antagonistic to class members and he has selected counsel with

                                  3    experience in prosecuting securities class action cases. See Dkt. 25-4. Kong’s claims

                                  4    are presumptively typical of the putative class. Therefore, the court finds that Kong is the

                                  5    presumptive lead plaintiff.

                                  6           The PSLRA requires the court to “give other plaintiffs an opportunity to rebut the

                                  7    presumptive lead plaintiff’s showing that [he] satisfies Rule 23’s typicality and adequacy

                                  8    requirements.” Cavanaugh, 306 F.3d at 730 (citing 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)).

                                  9    No other movant challenges Kong’s status as presumptive lead plaintiff.

                                  10          2.     Appointment of Lead Counsel

                                  11          The PSLRA mandates that “[t]he most adequate plaintiff shall, subject to the

                                  12   approval of the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u–
Northern District of California
 United States District Court




                                  13   4(a)(3)(B)(v). “Although this power is subject to court approval and is therefore not

                                  14   absolute, it plainly belongs to the lead plaintiff.” Cohen v. U.S. Dist. Court, 586 F.3d 703,

                                  15   709 (9th Cir. 2009) (citations omitted). “[I]f the lead plaintiff has made a reasonable

                                  16   choice of counsel, the district court should generally defer to that choice.” Id. at 712.

                                  17          Here, no party has objected to Kong’s selection of Brager Eagel & Squire, P.C. as

                                  18   lead counsel. Having reviewed the firm’s resume, the court finds lead plaintiff’s choice to

                                  19   be reasonable. The court approves Kong’s selection of lead counsel.

                                  20                                          CONCLUSION

                                  21          In accordance with the foregoing, the court GRANTS Kong’s motion and DENIES

                                  22   the Saint Jermain and Patel motions. The court hereby appoints Kwok Kong to serve as

                                  23   lead plaintiff in this action. The court also approves Kong’s choice of counsel, the law

                                  24   firm of Brager Eagel & Squire, P.C., to serve as lead counsel.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 14, 2020

                                  27                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
                                                                                     8
